Citation Nr: 1117307	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis, claimed as secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from June 1968 to June 1988.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2009, the Board remanded the appeal for additional proceedings.  The Board is satisfied that there has been substantial compliance with the remand directives, and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Multiple sclerosis was not incurred in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in May 2006.  

VA has also obtained service treatment records, assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Although there is no VA examination with a nexus opinion on file, none is required in this case.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met with respect to the service connection issue decided herein, as will be discussed below, a VA examination with nexus opinion is not necessary.  The Board does not know of any additional relevant evidence which has not been obtained.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for multiple sclerosis when manifested to a compensable degree within seven years of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Dorland's medical dictionary defined multiple sclerosis as a chronic neurologic disease in which there are patches of demyelination scattered throughout the white matter of the central nervous system, sometimes extending into the gray matter, with symptoms including weakness, incoordination, paresthesias, speech disturbances, and visual disturbances, most commonly double vision.  The course of the disease is usually prolonged, with remissions and relapses over many years.  See Dorland's Illustrated Medical Dictionary 973 (30th ed. 2003).

Initially, the Board notes that, with the exception of treatment for diminished visual acuity, which reportedly had its onset in childhood, and a complaint of weakness in the joints in February 1977, which was attributed to an upper respiratory infection with general malaise, the service medical records do not report any findings of multiple sclerosis or treatment for or histories of symptoms suggestive of multiple sclerosis, and the March 1988 separation examination reports the Veteran's history of being in "good health" and normal clinical findings for the neurologic system.  

In September 2005, the Veteran presented for treatment with a three-week history of 25-pound weight loss, black bowel movements 30 to 45 minutes after eating, and occasional nausea and right leg pain.  After examination and testing, the symptoms were attributed to a hiatal hernia.  See September and October 2005 VA treatment records.  

In December 2005, the Veteran presented for treatment with a four-day history of intermittent symptoms of slurred speech and drooling.  The Veteran denied any other neurological impairment, including localized weakness, numbness, tingling, visual loss, double vision, problems with swallowing, or cognitive problems.  He indicated that his symptoms were similar to symptoms associated with a 2002 stroke.  Neurological examination was normal.  The examining physician noted that there was a history of recent 30-pound weight loss, a positive fecal occult blood test, and chronic alcohol abuse.  Magnetic resonance imaging (MRI) was ordered, which revealed lesions suggestive of possible multiple sclerosis.  The record indicates that correlation with clinical examination and cerebrospinal fluid (CSF) analysis might be helpful for further evaluation.  See December 2005 VA treatment and MRI records.  

A March 2006 private treatment record reflects that the Veteran was being evaluated for possible multiple sclerosis.  At that time, the Veteran reported a six-month history of drooling and intermittent cramping of the legs and arms.  After examination, demyelinating disease was diagnosed and a lumbar puncture was ordered.  See Manglore treatment records.  

An April 2006 private treatment record reflects the Veteran's history that in December 2005, he began having aches and pains in his arms and legs and drooling.  He added that he subsequently underwent MRI of the brain which revealed multiple sclerosis.  After examination, the Veteran was assessed as having incipient multiple sclerosis that was diagnosed via MRI of the brain and symptoms.  The treating physician noted that there were no objective findings of multiple sclerosis on examination.  See April 2006 Zasterova treatment record.  

An April 2006 VA neurology record reflects the Veteran's continued history of intermittent dysarthria and drooling.  The Veteran reported that he had the same symptoms with a stroke in 2002 but he denied any symptoms between 2002 and December 2005.  He also denied any other neurological symptoms such as gait or balance problems, parasthesias, or weakness.  When asked about vision problems, the Veteran reported that his eyes "hurt."  He also reported that he had bilateral leg and arm "pain" that was "stabbing."  The treating physician's assistant (PA) noted that an MRI showed significant periventricular white matter disease which was suggestive of multiple sclerosis.  The PA also noted that the Veteran did not have any clinical symptoms and that neurological examination was normal.  The record adds that the attending who treated the Veteran in December 2005 believed the Veteran was more likely to have an alcoholic cerebral degeneration than multiple sclerosis.  The record further notes that the Veteran reported that a lumbar puncture had been performed by a private physician which revealed multiple sclerosis.  The PA indicated that she was reluctant to give the Veteran a diagnosis of multiple sclerosis based solely on imaging and lab tests, in the absence of clinical findings.  The neurological attending added an addendum to the record, indicating that he agreed with the PA's assessment, explaining that although the brain MRI and cerebrospinal fluid findings were certainly consistent with a diagnosis of multiple sclerosis, the Veteran did not meet the clinical criteria.  A subsequent April 2006 VA treatment record reflects an assessment of "neurologic symptoms, unknown whether multiple sclerosis, cerebrovascular effects, or another condition, for which the Veteran was followed by a private neurologist."  Subsequent VA treatment records reflect continued assessments of "possible multiple sclerosis, followed by private neurologist."  

A May 2006 private treatment record reflects an assessment of multiple sclerosis, apparently based on the results of an MRI and lumbar puncture.  See May 2006 Manglore treatment record and August 2007 SSA MS form.  The same physician subsequently indicated that the disease symptoms and limitations associated with the Veteran's multiple sclerosis onset in December 2005.  See August 2007 SSA MS form.   

After review of the evidence, the Board finds that service connection is not warranted as the evidence does not suggest that the currently diagnosed multiple sclerosis had its onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that multiple sclerosis had its onset in service.  The service treatment and examination records reflect no histories or findings suggestive of multiple sclerosis and the first post-service symptomatic history attributed to multiple sclerosis dates in September or December 2005, more than 17 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, although competent to do so, the Veteran has not asserted the existence of the symptoms currently attributed to multiple sclerosis during and since service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

Furthermore, the probative evidence does not suggest that there is a causal relationship between multiple sclerosis and service.  The Board acknowledges that the Veteran contends that his multiple sclerosis is due to Agent Orange exposure.  The Board further acknowledges that the Veteran served in Vietnam and, as such, is presumed to have been exposed to Agent Orange during service.  Multiple sclerosis, however, is not one of the disabilities for which service connection is presumed based on herbicide exposure, and there is otherwise no competent evidence suggesting a link between the reported Agent Orange exposure and the currently diagnosed disorder.  See 38 C.F.R. § 3.309.  The Board understands that the Veteran believes that such a link exists.  He has not, however, provided any medical studies or statements in support of this contention, and as a layperson, he is not competent to make this determination.  Thus, service connection is not warranted based on the reported exposure to Agent Orange.

In sum, the Board finds the probative evidence does not suggest that multiple sclerosis onset in service or is in any way causally related to service.  Consequently, the preponderance of the evidence is against the claim, and service connection is not warranted.  


ORDER

Service connection for multiple sclerosis is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


